DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 12-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 12-29 are related to the previously presented claims as a subcombination usable together.  Claims 12-29 are directed to a method for gathering, storing, and processing profiles of one or both rails on a railway track using a railway track assessment apparatus while the railway track assessment apparatus travels on a rail vehicle along the railway track and the method is directed to locating a plurality of pixels using the railway track assessment apparatus and calibrating using the processor to determine the real-world width of a pixel from a scan made by the 3D sensor of the rail.  This method is usable with the previously presented railway track assessment apparatus, but could be used with a different railway track assessment apparatus.  The method presented in claims 12-29 would require a different filed of search for limitations directed to locating a plurality of pixels and calibrating using the processor to determine the real-world width of a pixel from a scan made by the 3D sensor of the rail.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0106885 to Singh (Singh) in view of US Patent Application Publication 2016/0249040 to Mesher (Mesher).
Claim 11
Singh teaches i. a processor (Figs. 1 and 5, main processor 74, par. 127); ii. a system controller in communication with the processor (Figs. 1 and 5, control unit 42, par. 105); iii. a data storage device in communication with the processor (Figs. 1 and 5, data storage 80); and iv. a power source for providing electric power to the track assessment apparatus (Fig. 1, battery 28, par. 97).
With regard to v. a first sensor pod attached adjacent to an undercarriage of the rail vehicle, the first sensor pod comprising: 1. a first 3D sensor in communication with the system controller, the first 3D sensor configured in an orientation at an oblique angle β relative to a railway track bed surface supporting rails on which the rail vehicle is moving and configured in an orientation substantially perpendicular to the supporting rails to obtain a side view of a first side of a first rail of the railway track and obtain data from the first side of the first rail; Singh teaches three dimensional sensors that are obliquely angled to the rails and thus to the track bed as well and mounted to the underside of a rail vehicle (Fig. 1, sensors 12B, 12C, par. 81; par. 187, three dimensional sensors, par. 102 housing mounted from an underside of railroad vehicle).
With regard to a first structured light generator in communication with the system controller, Singh teaches a laser emitting device (Fig. 1, laser emitting device 24; par. 91).
With regard to computer executable instructions stored on a computer readable storage medium in communication with the processor operable to allow the processor to convert oblique scan angle profile data to real-world coordinates, Singh teaches that the imaging sensors can be used to generate coordinate data (pars. 94, 95).
Singh does not teach that data is obtained from the first side of the first rail to generate an elevation map of the first side of the first rail.  Mesher teaches using sensor measurements along a rail to generate elevation maps (pars. 10, algorithm to process elevation data, 95, 96, 103-105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the railroad track survey system, as taught by Singh, to include generating an elevation map, as taught by Mesher, because then, track features would have been identified quickly and accurately (Mesher, pars. 5, 6).
Allowable Subject Matter
Claims 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating the allowability of claims 6-10 is because the cited prior art does not teach a railway track assessment apparatus for gathering, storing, and processing profiles of one or both rails on a railway track while the apparatus travels on a rail vehicle along the railway track that includes a sill mount for attaching the first sensor pod to an undercarriage of the rail vehicle; a first side bracket attached to a first side of the sill mount using an elongated first side bracket first aperture, the first side bracket further comprising a plurality of elongated first side bracket second apertures, wherein the first enclosure is attached to the first side bracket using the plurality of elongated first side bracket second apertures; and a second side bracket attached to a second side of the sill mount using an elongated second side bracket first aperture, the second side bracket further comprising a plurality of elongated second side bracket second apertures, wherein the first enclosure is attached to the second side bracket using the plurality of elongated second side bracket second apertures, and wherein the first enclosure can be rotated relative to the first side bracket and the second side bracket prior to being secured.
Response to Arguments
Applicant’s amendment to claims 6-10, filed 26 July 2022, have been fully considered and are persuasive.  Therefore, the rejection of claims 6-10 has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864